                           Case 5:20-cv-00737-PRW Document 4 Filed 09/15/20 Page 1 of 3


                                         UNITED STATES DISTRICT COURT
                                              WESTERN DISTRICT OF OKLAHOMA
        Alesia Torres
                              Plaintiff(s)

vs.                                                                        Case Number: CV-20-00737-PRW

        Account Resolution Services
                            Defendant(s)

                                             CORPORATE DISCLOSURE STATEMENT

Pursuant to Fed.R.Civ.P. 7.1.,which states:
              A nongovernmental corporate party to an action or proceeding in a district court must file
              a statement that identifies any parent corporation and any publicly held corporation that
              owns 10% or more of its stock or states that there is no such corporation.


                                                    Account Resolution Services
                                                         [name of party]

who is a (check one)                   PLAINTIFF    ✔   DEFENDANT           in this action, makes the following disclosure:


1.         Is party a publicly held corporation or other publicly held entity?
                     (Check one)             YES    ✔   NO

2.         Does party have any parent corporations?
                     (Check one)             YES    ✔   NO
           If YES, identify all parent corporations, including grandparent and great-grandparent corporations:




3.         Is 10% or more of the stock of party owned by a publicly held corporation or other publicly held
           entity?
                     (Check one)             YES    ✔   NO
           If YES, identify all such owners:




 Corporate Disclosure Statement                                 1
                           Case 5:20-cv-00737-PRW Document 4 Filed 09/15/20 Page 2 of 3




4.         Is there any other publicly held corporation or other publicly held entity that has a direct
           financial interest in the outcome of the litigation?
                     (Check one)           YES     ✔   NO
           If YES, identify entity and nature of interest:




5.         Is party a trade association?
                     (Check one)           YES     ✔   NO
           If YES, identify all members of the association, their parent corporations, and any publicly held
           companies that own 10% or more of a member’s stock:




DATED this 15                 day of September   , 20 20 .

                                                             /s/ Linda S. Ressetar
                                                             Signature
                                                             Linda S. Reesetar                      17905
                                                             Printed Name                                Bar Number
                                                             Thompson, Coe, Cousins & Irons, LLP
                                                             Firm Name
                                                             700 N. Pearl Street 25th Floor
                                                             Address
                                                             Dallas                                 TX       75201
                                                             City                                   State    ZIP
                                                             214-871-8200                 214-871-8209
                                                             Phone                            Fax
                                                             lressetar@thompsoncoe.com
                                                             Email Address




 Corporate Disclosure Statement                                 2
                          Case 5:20-cv-00737-PRW Document 4 Filed 09/15/20 Page 3 of 3



                                           CERTIFICATE OF SERVICE

I hereby certify that on September 15, 2020          (Date), I electronically transmitted the foregoing document to
the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants (names only are sufficient):
Jeffrey A. Wilson
JW Law Firm, LLC
780 Morosgo Dr NE#14893
Atlanta, GA 30324
jeff@jwcreditlawyers.com


I hereby certify that on                             (Date), I served the same document by
        U.S. Postal Service               In Person Delivery
        Courier Service                   E-Mail
on the following, who are not registered participants of the ECF system:




Name(s) and Address(es):




                                                          S/Linda S. Ressetar
                                                          Signature




Corporate Disclosure Statement                                 3
